MEMORANDUM **
Maria Vulvou Navosa, a native and citizen of Fiji, petitions for review of an order *616of the Board of Immigration Appeals summarily affirming an order of an immigration judge (“IJ”) denying her applications for asylum, withholding of deportation and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, see Gormley v. Ashcroft, 864 F.3d 1172, 1176 (9th Cir.2004), we deny the petition for review.
Navosa testified that military officials held her at gunpoint on two occasions and threatened her in 1987 and 1988. Neither this testimony nor any other evidence in the record compels the conclusion that this rises to the level of persecution. See Prasad v. INS, 47 F.3d 336, 339 (9th Cir.1995). Further, substantial evidence supports the IJ’s conclusion that Navosa did not demonstrate a well-founded fear of persecution because she did not show that the Fijian military has a continued interest in her. See id.
As Navosa is unable to meet the burden of proof for asylum, she necessarily fails to meet the higher burden of proof for withholding of deportation. See Singh v. INS, 134 F.3d 962, 971 (9th Cir.1998).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.